UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 41 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Municipal Bond Opportunity Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Municipal Bond Opportunity Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, Dreyfus Municipal Bond Opportunity Funds Class A shares produced a total return of 6.91%, Class B shares returned 6.58%, Class C shares returned 6.59% and Class Z shares returned 6.85%. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets. The funds returns were higher than its benchmark Index, primarily due to our focus on longer-dated securities during a time of relatively wide yield differences along the markets maturity range. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions,the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period.The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Longer-Dated Holdings Supported Fund Returns The funds core holdings of longer-dated bonds produced competitive levels of income that bolstered the funds total return, particularly as these higher yielding bonds maturities grew shorter over time. Moreover, we strived to upgrade the funds overall credit quality by selling lower-rated holdings in favor of bonds with higher ratings and better liquidity. Therefore, when making new purchases, we emphasized higher-rated bonds with maturities in the 20-year range, which offered most of the yield of longer-term securities but with less volatility. We generally favored bonds backed by dedicated revenue streams,including those from essential municipal services such as sewer and water facilities. Although the reporting period saw the beginning of an economic recovery, most states and municipalities continued to struggle with fiscal 4 pressures due to tax revenue shortfalls and greater demand for services in the recession. States have attempted to bridge their budget gaps with spending cuts, transfers from reserve funds, payments from the federal economic stimulus program and, in some cases, higher taxes and fees. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Still, we are optimistic regarding the prospects for municipal bonds. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued municipal bonds has fallen significantly so far in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market.
